—Appeal by the defendant from a judgment of the County Court, Orange County (Berry J.), rendered September 11, 1991, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant agreed to withdraw all outstanding motions and entered his plea of guilty before the hearing court rendered any decision on his suppression motion, he has forfeited appellate review of the suppression issues which he now advances (see, People v Fernandez, 67 NY2d 686; People v Andrade, 190 AD2d 678; People v Corti, 88 AD2d 345). Bracken, J. P., Sullivan, Copertino and Pizzuto, JJ., concur.